Proceeding for an order directing the reinstatement of respondents to the position of special policemen in the city of Glen Cove, and for certain other relief. Order directing a trial of the issues of fact affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Adel, Taylor and Close, JJ., concur; Johnston, J., dissents and votes to reverse the order and to grant judgment on the pleadings in favor of appellants, on the ground that there is enough in this record to show conclusively that there was neither ratification nor confirmation of the appointment of respondents.